*666Opinion
Per Ouriam.
*665The' proceedings in this case were instituted by the appellee, A. E. Hewlett, as register of the chancery court of .Cullman county, filing a petition addressed to the chancellor of the chancery division in which Cull-man county is located. In this petition it was alleged that the petitioner as such register in chancery had oc*666cupied a certain room in tbe court bouse of Cullman county as an office for tbe register in chancery since bis appointment to that office, and that said room bad been so occupied as the office of tbe register in chancery for Cullman county for a number of years, and bad been used as a depository for tbe records of tbe chancery court; that prior to the filing of tbe petition, to-wit: on August 12, 1902, tbe respondents, as constituting tbe board of revenue of Cullman county, issued an order which was duly served upon the petitioner, directing him to vacate said room which be bad theretofore occupied as tbe office of register in chancery, and instructing him to take possession of another room in said court bouse, wibich was to be used as tbe office of tbe register in chancery; that said room which be was directed by said order to occupy was wholly unsuitable for use as an office for register in chancery, and that if tbe records of said chancery court were placed in said room there would be great danger of loss to said records, and it would greatly endanger their mutilation and destruction, and tbe register in chancery would be inconvenienced, hindered and obstructed in tbe transaction of tbe business of bis office.
Tbe prayer of tbe petition was that tbe respondents, as members of tbe board of revenue, be restrained from taking any step to enforce the said order made by them, and that said order be annufed and vacated.
Tbe respondents made a motion to dismiss the-petition for want of equity, assigning several grounds therefor, and demurred to tbe petition, assigning several grounds.
On tbe submission of tbe cause upon tbe demurrers and motion to dismiss tbe petition for want of equity, tbe chancellor rendered a decree overruling said demurrers and motion. Prom this decree tbe respondents appeal, and assign tbe rendition thereof as error.
In this court tbe appellee made a motion to dismiss the appeal upon the ground that tbe order of tbe chancery court from which tbe appeal was prosecuted, was not such a decree as would .support an appeal.
Tbe appeal was dismissed.